6DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 12/28/2020 and the election of species in the interview on 3/3/2021 is acknowledged.  The traversal is on the ground(s) that search for one Group will reveal art to the other and the classification of Groups I and II in different classes and subclasses is not necessarily sufficient grounds to require restriction.  This is not found persuasive because the examiner did not break unity by classifying the groups into different class and subclasses as this is not a proper way to break unity in 371 applications.  The Examiner determined that the groups lacked unity of invention as the special technical feature did not make a contribution over the art and Applicant has not rebutted this.  Regarding search burden, this is not criteria for restriction in 371 applications.
The following species were elected by Applicant:
a) fibrin-forming enzyme - Thrombin; 
b) Manner of reducing salt concentration - rinsing with water; 
c) Form of the mixture - sheet; 
d) manner of dehydrating - freeze-drying; and 
e) Fibrin-hydrogel forming salt - Nacl.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6, 10 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/28/2020.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the salt" in reference to reducing the salt concentration.  There is insufficient antecedent basis for this limitation in the claim as the claim never requires a salt to be added to the mixture. 
Claim 11 recites the limitation "the salt" in reference to reducing the salt concentration.  There is insufficient antecedent basis for this limitation in the claim as the claim never requires a salt to be added to the mixture. 
For purposes of Examination, the mixture of claims 1 and 11 will be interpreted as requiring a salt to be present.
Claim 9 recites the limitation "the dehydrating" in line 2.  There is insufficient antecedent basis for this limitation in the claim as claim 1 does not require a step of dehydration.  For purposes of examination, claim 9 will be interpreted as depending from claim 8. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjork (WO 2016/160541).
Bjork discloses a method of forming a fibrin hydrogel (Abs).  Bjork discloses a method of forming a fibrin hydrogel composition comprising forming an aqueous solution comprising fibrinogen, fibrin-forming enzyme, and a fibrin hydrogel forming salt (reading on instant claim 4); wherein the fibrin 
Bjork teaches the step of reducing the salt concentration in the fibrin hydrogel to be done by rinsing with water (Bjork – claim 5), reading on instant claim 5. Bjork further teaches the salt used to be calcium chloride in combination with NaCl (Pg. 2).
Bjork also teaches the fibrin-forming enzyme to be thrombin (Pg. 4).
Bjork teaches that dehydrated fibrin particles can be admixed with natural or chemically modified and synthetic biological carrier materials, such as collagen, keratin, carbohydrates and cellulose derivatives (Pg. 14).
In view of these teaching it would have been prima facie obvious to mix fibrin with a collagen carrier to obtain a mixture as claimed.

Claims 1, 4-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjork (WO 2016/160541) and Yoo (EP 2932989). Yoo is cited on the 8/12/2020 IDS.
Bjork discloses a method of forming a fibrin hydrogel (Abs).  Bjork discloses a method of forming a fibrin hydrogel composition comprising forming an aqueous solution comprising fibrinogen, fibrin-forming enzyme, and a fibrin hydrogel forming salt (reading on instant claim 4); wherein the fibrin hydrogel forming salt has a concentration greater than or equal to the threshold concentration to form a fibrin hydrogel; reducing the salt concentration below the threshold concentration to form a fibrin hydrogel (Bjork – claim 1).
Bjork teaches the step of reducing the salt concentration in the fibrin hydrogel to be done by rinsing with water (Bjork – claim 5), reading on instant claim 5.
Bjork also teaches the fibrin-forming enzyme to be thrombin (Pg. 4).
Regarding claim 7: Bjork teaches that the hydrogel can be formed into a sheet (Bjork – claim 7).
Regarding claims 8-9: Bjork teaches dehydrating the formed hydrogel after reducing the salt concentration by freeze-drying (Bjork – claims 9-10).

While Bjork teaches mixing the formed fibrin with collagen, Bjork does not teach mixing the collagen in with fibrinogen and fibrin-forming enzyme. However, it is well established that changes in the order of mixing ingredients is prima facie obvious, furthermore, Yoo discloses composition in which collagen and fibrin are mixed.  Yoo teaches these compositions to be prepared by mixing fibrinogen and aprotinin to prepare a first material; mixing thrombin, calcium chloride, and collagen to prepare a second material; and mixing the first material and the second material with each other to prepare a third material (Yoo – claim 1).
In view of these teaching, it would have been prima facie obvious to mix the collagen solution in with the aqueous solution comprising fibrinogen, fibrin-forming enzyme and a salt, to form a mixture of fibrin and collagen with a reasonable expectation of success as changes in the order of mixing ingredients is prima facie obvious and Yoo teaches mixing collagen with fibrin forming materials.
MPEP 2144.049 IV (C)  Changes in Sequence of Adding Ingredients
Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). 


Claims 1, 3, 4-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjork (WO 2016/160541) and Yoo (EP 2932989), as applied to claims 1, 4-9 and 11 above, and further in view of Stemberger (US 4,407,787).
As discussed above, the prior art makes obvious the limitations of claims 1, 4-9 and 11, however they do not teach the collagen or fibrin to be dissolved with acetic acid.

It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bjork and Yoo above, and use collagen solutions comprising acetic acid in the method made obvious above (i.e. adding collagen solution to aqueous solution comprising fibrinogen, fibrin-forming enzyme, and a fibrin hydrogel forming salt) as its prima facie obvious for a skilled artisan to purpose the known options within his or her own technical grasps to formulate a mixture comprising collagen and fibrinogen.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613